     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 1 of 8 PageID #:387



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARLENE SPARROW OLOKO,                                  )
                                                        )       Case No. 17-cv-7626
                Plaintiff,                              )
                                                        )       Judge Sharon Johnson Coleman
        v.                                              )
                                                        )
RECEIVABLE RECOVERY SERVICES, LLC,                      )
                                                        )
                Defendant.                              )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Marlene Sparrow Oloko (“Oloko”) filed this lawsuit alleging a violation of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). Oloko specifically asserts that

Defendant Receivable Recovery Services, LLC (“RRS”) violated 15 U.S.C. § 1692g by sending two

collection letters during the validation period—the second of which overshadowed the validation

notice in the initial letter. The parties filed cross-motions for summary judgment pursuant to

Federal Rule of Civil Procedure 56(a). For the reasons explained below, the Court grants RRS’s

motion and denies Oloko’s motion.

Background

        The following facts are undisputed unless otherwise noted. Oloko incurred a financial

obligation originally owed to Our Lady of the Lake Medical Center for medical expenses, which was

placed with RRS for collection. RRS sent Oloko an initial collection letter dated May 8, 2017, and

the parties agree that this initial letter complied with 15 U.S.C. § 1692g because it contained a

validation notice as required under § 1692g(a). The initial letter also informed Oloko that her

account may be reported to the credit bureaus within 45 days from when RRS received the account

from Oloko’s creditor. Oloko does not base her FDCPA claim on this initial collection letter.
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 2 of 8 PageID #:387



          During the 30-day validation period, RRS sent a second collection letter on June 7, 2017,

which was entitled TAX SETTLEMENT and referenced federal tax refunds. At the top of the

letter, the amount owed was indicated as: BALANCE: $250.00. The body of this dunning letter

stated:

          As you may know, special tax refunds are being issued by the Federal government to
          qualified taxpayers beginning this month.

          Your obligation listed above is seriously past due. We recognized that sometimes
          well-intentioned individuals may get behind on payment due to lack of funds. This
          tax refund is an opportune time to settle your obligation by applying the refund to
          your delinquent balance. Please call us immediately to make arrangements for
          payment which will cease further collection efforts on your account.

          Please note that your account may have been reported to a credit reporting agency as
          unpaid collection. Assuming that you value your credit record, you should pay this
          outstanding bill immediately to improve your credit file.

          If your refund amount is not sufficient to cover your outstanding obligation or you
          are not due a tax refund, call us immediately to work out a solution before further
          steps are necessary.

          Payment should be made directly to our office. Unfortunately, if you do not make
          payment in full or acceptable arrangements within the next thirty (30) days, we will
          assume you do not wish to pay on your obligation and further steps may be required
          to obtain payment. Thank you for your immediate attention to this matter.

          ***This is a communication from a debt collector and is an attempt to collect
              a debt. Any information obtained will be used for that purpose.***

The following tear-off remittance slip was at the bottom of the letter:




(R. 1-1, Ex. C, 6/7/17 letter).

                                                    2
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 3 of 8 PageID #:387



Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A

genuine dispute as to any material fact exists if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.

Ct. 2505, 2510, 91 L.Ed. 2d 202 (1986). When determining whether a genuine issue of material fact

exists, the Court must view the evidence and draw all reasonable inferences in favor of the

nonmoving party. Id. at 255; Palmer v. Franz, 928 F.3d 560, 563 (7th Cir. 2019). After “a properly

supported motion for summary judgment is made, the adverse party ‘must set forth specific facts

showing that there is a genuine issue for trial.’” Anderson, 477 U.S. at 255 (quotation omitted).

Discussion

Article III Standing

        Because subject matter jurisdiction is the threshold question in all federal lawsuits, the Court

first turns to RRS’s argument that Oloko does not have Article III standing. To establish Article III

standing, Oloko has the burden of showing injury-in-fact traceable to RRS’s conduct that is

redressable by a favorable judicial decision. Casillas v. Madison Avenue Assoc., Inc., 926 F.3d 329, 333

(7th Cir. 2019). “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent,

not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1548 (2016) (citation

omitted). As the Spokeo Court explained, a plaintiff cannot bring “a bare procedural violation,

divorced from any concrete harm, and satisfy the injury-in-fact requirement of Article III.” Id. at

1549.


                                                    3
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 4 of 8 PageID #:387



        RRS contends that Oloko has not met her burden in establishing injury-in-fact because she

does not know exactly when she received the two dunning letters at issue, therefore, she cannot

unequivocally assert that she received the second letter during the 30-day validation period. RRS’s

argument is based on a genuine dispute as to this material fact, and thus is not well-suited for

summary judgment. Equally unavailing is RRS’s argument that Oloko cannot establish emotional

damages because “[i]njury-in-fact for standing purposes is not the same thing as the ultimate

measure of recovery[.]” Abbott v. Lockheed Martin Corp., 725 F.3d 803, 808 (7th Cir. 2013) (“[t]he fact

that a plaintiff may have difficulty proving damages does not mean that he cannot have been

harmed.”); see also Arreola v. Godinez, 546 F.3d 788, 794–95 (7th Cir. 2008) (“Although the two

concepts unfortunately are blurred at times, standing and entitlement to relief are not the same

thing.”).

        Nevertheless, Oloko still has the burden of establishing Article III standing. Under recent

Seventh Circuit law, this requires Oloko to “do more than point to a bare procedural violation; [s]he

must show that the violation harmed or ‘presented an appreciable risk of harm to the underlying

concrete interest that Congress sought to protect by enacting the statute.’” Lavallee v. Med-1 Solutions,

LLC, --- F.3d ---, 2019 WL 3720875, at *2 (7th Cir. Aug. 8, 2019) (quotation omitted); see also

Casillas, 926 F.3d at 332 (“Article III grants federal courts the power to redress harms that

defendants cause plaintiffs, not a freewheeling power to hold defendants accountable for legal

infractions.”).

        Oloko’s theory of liability is that the second dunning letter contradicted the first letter and

caused confusion because the second letter demanded immediate payment before the end of the 30-

day validation period. Under the circumstances, Oloko has shown that the alleged § 1692g violation

presented an appreciable risk of imminent harm to a concrete interest Congress sought to protect,

namely, the concrete interest in receiving accurate information about her debt. To clarify, the
                                                    4
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 5 of 8 PageID #:387



FDCPA “seeks to protect debtors from ‘the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors.’” Casillas, 926 F.3d at 333 (quoting 15 U.S.C. § 1692(a)). “Section

1692g serves this end by giving debtors a way to dispute or verify their supposed debts” by

“obligating creditors to tell debtors how to do that.” Id. at 333-34. And, it is well settled that

“[n]otices sent to debtors must not confuse them about the verification rights established by the Fair

Debt Collection Practices Act.” Walker v. National Recovery, Inc., 200 F.3d 500, 501 (7th Cir. 1999).

As such, Congress sought to protect debtors from inaccurate information in relation to exercising

their rights under § 1692g, and thus Oloko has shown an appreciable risk of imminent harm. See

Casillas, 926 F.3d at 334 (“Article III’s strictures are met not only when a plaintiff complains of being

deprived of some benefit, but also when a plaintiff complains that she was deprived of a chance to

obtain a benefit.”) (citation omitted).

Merits Determination

        Satisfied that Oloko has Article III standing to bring her § 1692g claim, the Court turns to

her argument that RRS’s second dunning letter overshadowed the initial collection letter. As

discussed, Oloko argues that RRS’s second letter overshadowed her validation rights because it

rendered the language of the first letter ineffective. She specifically argues that the second letter

contradicted the first letter because it demanded immediate payment and did not tell her if she still

had time to dispute her debt before RRS reported her debt to the credit bureaus.

        Under 15 U.S.C. § 1692g(a), a debt collector must disclose to the debtor the name of the

creditor, the amount owed, and the debtor’s right to dispute the validity of the debt within thirty

days—commonly known as a “validation notice.” See Casillas, 926 F.3d at 334; O’Boyle v. Real Time

Resolutions, Inc., 910 F.3d 338, 343 (7th Cir. 2018). In addition, § 1692g(b) states that any “collection

activities and communication during the 30–day period may not overshadow or be inconsistent with

the disclosure of the consumer’s right to dispute the debt or request the name and address of the
                                                    5
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 6 of 8 PageID #:387



original creditor.” 15 U.S.C. § 1692g(b). In short, the FDCPA “forbids a debt collector from

overshadowing the disclosure and from engaging in communication inconsistent with the

disclosure.” O’Boyle, 910 F.3d at 343.

        When determining whether debt collection letters comply with the FDCPA, courts view

them “through the objective lens of an unsophisticated consumer who, while ‘uninformed, naïve, or

trusting,’ possesses at least ‘reasonable intelligence, and is capable of making basic logical deductions

and inferences.’” Smith v. Simm Assoc., Inc., 926 F.3d 377, 380 (7th Cir. 2019) (citation omitted).

Courts ask “whether someone of modest education and limited commercial savvy would likely be”

confused by the letter. O’Boyle, 910 F.3d at 344. Whether the letter actually confused Oloko herself

is not dispositive because the Court’s inquiry is objective. See id.; Williams v. OSI Educ. Servs., Inc., 505

F.3d 675, 678 (7th Cir. 2007) (“‘a mere claim of confusion is not enough’ to prevail on summary

judgment. Rather, the ‘plaintiff must show that the challenged language of the letters unacceptably

increases the level of confusion.’”) (citation omitted).

        Oloko asserts that the second dunning letter clearly demanded immediately payment—on its

face—because it states, “PAY THIS AMOUNT $250.00” on the remittance slip and in the body of

the letter it says, “Please call immediately to make arrangements for payment which will cease

further collection efforts on your account.” First, Oloko’s reliance on the remittance slip is

misplaced because both dunning letters had this tear-off portion at the bottom of the letter,

therefore, there is no contradiction between the two dunning letters. Moreover, this tear-off portion

does not say payment is due immediately. See, e.g., Renick v. Dun & Bradstreet Receivable Mgmt. Servs.,

290 F.3d 1055, 1057 (9th Cir. 2002) (per curiam). Also, the remittance slip carries no sense of

urgency that would confuse an unsophisticated consumer, such as threatening legal action if the




                                                     6
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 7 of 8 PageID #:387



payment is not made within a certain time period. See Avila v. Rubin, 84 F.3d 222, 225 (7th Cir.

1996); see, e.g., Thompson v. Harris & Harris, Ltd., 2019 WL 952144, at *4 (N.D. Ill. Feb. 27, 2019).

        Second, the statement “[p]lease call immediately to make arrangements for payment which

will cease further collection efforts on your account” does not imply that RRS was demanding

immediately payment as Oloko argues. This sentence, for example, does not set deadlines contrary

to the 30-day validation period nor does it reflect a sense of urgency. Zemeckis v. Global Credit &

Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012). Instead, the sentence is tucked away at the end of

the second paragraph of the letter, and, at best, conveys RRS’s desire to expedite payment, which

does not amount to a violation of § 1692g in this Circuit. See id.; Taylor v. Cavalry Inv., L.L.C., 365

F.3d 572, 575–76 (7th Cir. 2004).

        Because the second dunning letter did not demand immediate payment on its face, to survive

summary judgment, Oloko must present “extrinsic evidence, such as consumer surveys, to prove

that unsophisticated consumers do in fact find the challenged statements misleading.” Ruth v.

Triumph P’ship, 577 F.3d 790, 800 (7th Cir. 2009); see also Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th

Cir. 2012) (because plaintiff “did not present any extrinsic evidence at the summary judgment stage,

he must show that the statement is plainly and clearly misleading on its face, thus eliminating any

need for evidence of its deceptive nature.”). Oloko has failed to present any such evidence. Indeed,

she asserts that she need not present extrinsic evidence because the second dunning letter was

plainly confusing on its face, an argument the Court rejects. Therefore, Oloko’s failure to present

extrinsic evidence entitles RRS to summary judgment on this first argument.

        Next, Oloko takes issue with the following paragraph: “Please note that your account may

have been reported to a credit reporting agency as [an] unpaid collection. Assuming that you value

your credit record, you should pay this outstanding bill immediately to improve your credit file.”

Oloko argues that as a result of this language, she had no idea whether RRS had reported her debt to
                                                    7
     Case: 1:17-cv-07626 Document #: 51 Filed: 08/19/19 Page 8 of 8 PageID #:387



the consumer reporting bureaus or if she still had time to pay. The Court’s inquiry, however, does

not concern Okoro’s actual, subjective confusion, but rather, whether this statement is misleading to

an unsophisticated consumer. See Smith, 926 F.3d at 380; O’Boyle, 910 F.3d at 344.

        With this standard in mind, the language Oloko highlights is that her account may have

been reported to a credit reporting agency, but an “unsophisticated consumer would not understand

the word ‘may’ to mean ‘will.’” Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762, 765 (7th Cir. 2018). In

addition, this part of the second dunning letter highlights a possible negative consequence of failing

to pay the debt, which courts have found permissible to encourage debtors to pay their debts.

Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 417–18 (7th Cir. 2005). As such, Oloko’s second

argument that the June 2017 letter violated § 1692g on its face is without merit.

        Again, Oloko has failed to present extrinsic evidence establishing that unsophisticated

consumers would find this paragraph misleading. See Lox, 689 F.3d at 822; Ruth, 577 F.3d at 800.

Accordingly, Oloko’s failure to adduce extrinsic evidence to support her § 1692g claim entitles RRS

to summary judgment.

Conclusion

        Based on the foregoing, the Court grants defendant’s summary judgment motion [38] and

denies plaintiff’s summary judgment motion [33]. Plaintiff’s complaint is dismissed with prejudice.

Civil case terminated.



IT IS SO ORDERED.
                                               Entered: _____________________________
                                                        SHARON JOHNSON COLEMAN
                                                        United States District Court Judge

Date: 8/19/2019




                                                   8
